Per Curiam,
The decision of this case when it was here before, 140 Pa. 379, covers all the questions on the present record. We then decided that the plaintiff and his wife were both incompetent to prove any facts occurring before the death of Dager. The acknowledgment of the deed being dated February 15,1877, and Dager not having died until after that time, the plaintiffs were incompetent to prove any fact whatever by their own testimony, which occurred on that day or before, or at any time before the death of Dager. We decided this before and it is not necessary to review the subject again. The offer now to prove that Sutherland and his wife were not in the county of Montgomery on Feb. 15,1877, by their own testimony, is as much within the ruling as any other fact offered.to be proved by the same testimony on the former trial. The record of the deed was competent proof under our recording acts, but, as we understand, the deed itself was also given in evidence. The witness Mary Powell could have been asked whether the signature purporting to be hers *32as a subscribing witness was a genuine or a forged signature, but instead of that she was only asked whether she was in Montgomery county on that day and signed as a witness a deed from plaintiff and wife to Dager. The ex parte affidavits of the plaintiff and his wife and of Mary Powell of course were not competent.
Judgment affirmed.